
	

113 S2594 IS: To redesignate the railroad station located at 2955 Market Street in Philadelphia, Pennsylvania, commonly known as “30th Street Station”, as the “William H. Gray 30th Street Station”.
U.S. Senate
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2594
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2014
			Mr. Casey (for himself and Mr. Toomey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To redesignate the railroad station located at 2955 Market Street in Philadelphia, Pennsylvania,
			 commonly known as 30th Street Station, as the William H. Gray 30th Street Station.
	
	1.RedesignationThe railroad station located at 2955 Market Street in Philadelphia, Pennsylvania (commonly known as 30th Street Station), shall be known and designated as the William H. Gray 30th Street Station.2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United  States to
			 the railroad station referred to in section 1 shall be deemed to be a
			 reference to the William H. Gray 30th Street Station.
		3.Funding restrictionNo Federal funding may be used to modify signage at the railroad station referred to in section 1
			 or for related activities necessitated by the redesignation of such
			 station.
